      Case 4:20-cv-05106-TOR      ECF No. 23    filed 09/10/21   PageID.108 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JAMES GAINES,
                                                   NO: 4:20-CV-5106-TOR
 8                              Plaintiffs,
                                                   ORDER OF DISMISSAL WITH
 9          v.                                     PREJUDICE

10    BNSF RAILWAY COMPANY, a
      Delaware corporation,
11
                                Defendants.
12

13

14         BEFORE THE COURT is the parties’ Joint Motion for Dismissal with

15   Prejudice. ECF No. 22. The parties jointly move the Court for an Order

16   dismissing the above-captioned matter with prejudice and without costs to

17   either party. The Court has reviewed the record and files herein, and is fully

18   informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

20   a stipulation signed by all parties who have appeared.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 4:20-cv-05106-TOR      ECF No. 23    filed 09/10/21   PageID.109 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice, each party shall bear its own costs.

 4         All deadlines, hearings and trial are VACATED.

 5         The District Court Executive is directed to enter this Order and Judgment

 6   accordingly, furnish copies to counsel, and CLOSE the file.

 7         DATED September 10, 2021.

 8

 9                                  THOMAS O. RICE
                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
